DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 
Status of Claims   
This action is in reply to the response filed on 04/22/2021.
 Claims 1-23 are pending in this application.
Claims 3 – 21 are withdrawn. 
Claims 1 and 23 are currently amended.
Claims 1, 2, 22, and 23 are currently pending and have been examined.

Response to Arguments

101 arguments.  
Regarding applicants arguments for the 35 U.S.C. 101 rejection. 
Step 2A prong 1 
Applicant argues that the claims do not include a mental process or mathematical concept.  However the claims where considered abstract as managing personal behavior or relationships or interaction between people (including social activities, teaching, and following rules or instructions), which is a certain method of organizing human activity.  Applicant’s amendments have not removed this abstract idea and therefore the claims are still drawn to an abstract idea.  
Step 2A prong 2
Applicant argues that the claim element: " wherein adjustment of the market data comprises compressing the historical trading data by reducing a time period between price ticks in the historical trading data and selectively removing price history from the historical trading data in order to stream the historical trading data at a faster rate" (emphasis added) integrates the abstract idea into a practical application.  
Examiner respectfully disagrees.  
First, several elements cited by the applicant are cited as part of the abstract idea, and elements that are part of the abstract idea cannot be used to integrate the abstract idea into a practical application.  “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” (MPEP 2106.05(a)(II)).  Furthermore the “reducing a time period between price ticks in the historical trading data and selectively removing price history from the historical trading data” are improvements in “stream the historical trading data at a faster rate” and 
Therefore, the additional elements do not integrate the abstract idea into a practical application.  
Step 2B
Applicant arguers that the elements " wherein adjustment of the market data comprises compressing the historical trading data by reducing a time period between price ticks in the historical trading data and selectively removing price history from the historical trading data in order to stream the historical trading data at a faster rate" amount to significantly more.  
Examiner respectfully disagrees.  First as discussed above, the argued elements contain parts of the abstract idea. Second the additional elements that are not part of the abstract idea of “wherein adjustment of the market data comprises compressing the historical trading data by reducing a time period between price ticks in the historical trading data and selectively removing price history from the historical trading data in order to stream the historical trading data at a faster rate.” are similar to Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); (MPEP 216.05(d)(II)).  
Therefore the arguments regarding 35 U.S.C. 101 are unpersuasive.  

Regarding applications arguments regarding 35 U.S.C. § 103 
Applicant’s arguments with respect to claims 1, 2, 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 22 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 2, and 22-23 are directed to a system, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 23.  Claim 1 recites the limitations of:
 A trade emulating system comprising:
a simulated real-time trading engine including user graphics interface server coupled to the internet;
a speed trading events server in communication with the simulated real-time trading engine and a user device, the speed trading events server configured to create a speed trading event responsive to an input received from the user device and to send speed trading parameters received from the user device to a history playback server, through a transmission control protocol/internet protocol TCP/IP network connection, the history playback server being responsive to the speed trading parameters through a second transmission control protocol/internet protocol TCP/IP network connection, 
wherein the speed trading parameters include historical period settings and playback speed settings; and
a historical data bank in communication with the simulated real-time trading engine, the historical data bank including a time-series server in communication with a time-series storage database, the time series server configured to access the time-series database storage device to retrieve historical trading data, including market data,
wherein the history playback server is in communication with the historical data bank and is configured to download the historical trading data through the internet according to the speed trading parameters and to adjust the market data according to the speed trading parameters, wherein adjustment of the market data comprises compressing the historical trading data by reducing a time period between price ticks in the historical trading data and selectively removing price history from the historical trading data in order to stream the historical trading data at a faster rate,
wherein a speed trading event is initiated, after delivery of the downloaded historical trading data to the user with up to a predetermined number of changes to speed trading data per second through the internet, the changed market data that is adjusted is displayed to the users device to allow analysis of market data to place orders, in real-time, until the speed trading event ends, the speed trading events server being configured to generate results of the speed trading event upon the end of the speed trading event. 
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a managing personal behavior or relationships or interaction between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a managing personal behavior or relationships or interaction between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Claim 23 further recites:
 a merchant services system in communication with the simulated real-time trading engine, the merchant services system including a billing server responsive to the results of the speed trading event and configured to process enrollments of the users, wherein the trading emulation system is configured to use actual historical trading data thereby emulating actual trading events by allowing users of the trading emulation system to utilize the historical trading data, in real time, to trade with short trading times thereby avoiding lengthy actual trading events having substantially longer trading times.” This further represents managing personal behavior or relationships or interaction between people (including social activities, teaching, and following rules or instructions).  Therefore, Claims 1 and 23 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a speed trading events server, history playback server a TCP/IP network connection, historical data bank, time-series server, time-series database storage device, the internet connection, and user device (claim 1) and the merchant services system, and trading emulation system of claim 23. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 are 23 are directed to an abstract idea without a practical application.  
Furthermore, the elements including retrieving and downloading historical trading data, and communicating between various components represent insignificant extra solution activity and applying a computer to perform a generic computer function of receiving data. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 23 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, and 22 further define the abstract idea that is present in their respective independent claims 1 and 23 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, and 22 are directed to an abstract idea.  Thus, the claims 1, 2, and 22-23 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 2, are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2008/0027880 A1) in view of Davis (PG PUB US 2016/0125533 A1) and further in view of Saito et al, (US 2002/0116252 A1). 
Regarding claim 1 
Yu teaches in the field of trading competitions:
A trade emulating system comprising: a simulated real-time trading engine including user graphics interface server coupled to the internet; (See at least Yu [0139] “When starting the simulation, the Simulation & Game Controller 402 will request Data Loader 411 to load historical data and parameters, mode and layout associated with the simulation either from Local Database 412 or from Server 413 through the Internet. Upon the data loading, 402 will direct Dynamic Charts Generator 403 to recreate the historical investment charts that end at the date specified in Start Date combo box field 203 of FIG. 2.  The player will interact with the system 400 through Trade & Game Interface 404.”)
a speed trading events server in communication with the simulated real-time trading engine and a user device, the speed trading events server configured to create a speed trading event responsive to an input received from the user device and to send speed trading parameters received from the user device to a history playback server, through a transmission control protocol/internet protocol TCP/IP network connection, the history playback server being responsive to the speed trading parameters through a second transmission control protocol/internet protocol TCP/IP network connection, (See at least Yu [0139] and [0140]: [0139] “When starting the simulation, the Simulation & Game Controller 402 will request Data Loader 411 to load historical data and parameters, mode and layout associated with the simulation either from Local Database 412 or from Server 413 through the Internet.” And  [0140] “Computer programs that use fewer central servers and rely on a collection of computers, such as Gnutella, distributed media streaming etc. tend to be referred to as being more P2P. Computer programs where many end-users communicate with few central services tend to be referred to as being less P2P or not P2P. P2P technology is well known and is popular now. Its working mechanism will not be discussed here, as it is not critical to practice of the invention, and is well known. The External Game Interface 418 allows external games to be plugged-into the system of the present invention.”)

wherein the speed trading parameters include historical period settings and playback speed settings; and (See at least Yu [0062] and [0069]: [0062] “In addition to obtaining, storing, and presenting historical, and optionally real-time, data on one or more markets or portions thereof, the computer program of the invention presents users with multiple options for investing. One or more menus, such as drop-down menus, are provided to the user, each with a set of parameters that may be selected, and which are relevant to investment in a particular market or sub-market.” And   [0069]  “simulating the market(s) using the historical data and other information, wherein the markets are simulated in a compressed manner with respect to time; and displaying the data and information to a user in a form comprising at least one chart. In embodiments, the computer program (and system) further comprises instructions for, or otherwise allows for: allowing a user to invest and withdraw funds from one or more of the simulated markets. In embodiments, compression of time causes the simulated market to run at a faster speed than real time, for example such that 1 hour of historical market time occurs per one second of real time.”)
a historical data bank in communication with the simulated real-time trading engine, the historical data bank including a time-series server in communication with a time-series storage database, the time series server configured to access the time-series database storage device to retrieve historical trading data, including market data, (See at least Yu [0062] and [0139] “In addition to obtaining, storing, and presenting historical, and optionally real-time, data on one or more markets or portions thereof, the computer program of the invention presents users with multiple options for investing. One or more menus, such as drop-down menus, are provided to the user, each with a set of parameters that may be selected, and which are relevant to investment in a particular market or sub-market.” And [0139] “When starting the simulation, the Simulation & Game Controller 402 will request Data Loader 411 to load historical data and parameters, mode and layout associated with the simulation either from Local Database 412 or from Server 413 through the Internet.”)
wherein the history playback server is in communication with the historical data bank and is configured to download the historical trading data through the internet according to the speed trading parameters and to adjust the market data according to the speed trading parameters, (See at least Yu [0139] “When starting the simulation, the Simulation & Game Controller 402 will request Data Loader 411 to load historical data and parameters, mode and layout associated with the simulation either from Local Database 412 or from Server 413 through the Internet. Upon the data loading, 402 will direct Dynamic Charts Generator 403 to recreate the historical investment charts that end at the date specified in Start Date combo box field 203 of FIG. 2. The player will interact with the system 400 through Trade & Game Interface 404.”)
wherein adjustment of the market data comprises compressing the historical trading data by reducing a time period between price ticks in the historical trading data and … in order to stream the historical trading data at a faster rate, (See at least Yu [0069] “obtaining real historical data and information from or about one or more markets in which trading can or did occur; simulating the market(s) using the historical data and other information, wherein the markets are simulated in a compressed manner with respect to time; and displaying the data and information to a user in a form comprising at least one chart. In embodiments, the computer program (and system) further comprises instructions for, or otherwise allows for: allowing a user to invest and withdraw funds from one or more of the simulated markets. In embodiments, compression of time causes the simulated market to run at a faster speed than real time, for example such that 1 hour of historical market time occurs per one second of real time.”
wherein a speed trading event is initiated, after delivery of the downloaded historical trading data to the user with up to a predetermined number of changes to speed trading data per second through the internet connection,  (See at least Yu [0074] and [0139]:[0074] “In embodiments, the method comprises: providing a start date for the simulation, which may be selected by a player, wherein the start date is: 1) randomly selected by the simulation and game system; 2) specified by the player; 3) specified in one or more files selected by the player; or 4) predefined in the simulation and game system. In embodiments, the method comprises: providing a separate trading account and a saving account for the player, wherein funds may be transferred between the two accounts; providing a charting method that optionally hides prices and dates on the investment chart(s) from the player during the simulation; and/or providing a Compressed Time Simulation Method, which allows for the simulation of investment(s) been conducted, but in a compressed manner with respect to time. Where a Compressed Time Simulation Method is provided, the Compressed Time Simulation Method can cause the simulated investment market to run at X minutes of historical market time per one second of real time, where X could be any number range from 1 (e.g. 1 minute) to 1440 (e.g., 1440 minutes) or higher.” and [0139] “Upon the data loading, 402 will direct Dynamic Charts Generator 403 to recreate the historical investment charts that end at the date specified in Start Date combo box field 203 of FIG. 2. The player will interact with the system 400 through Trade & Game Interface 404.”)

the market data that is adjusted is displayed to the user device to allow analysis of market data to place orders, in real-time, until the speed trading event ends, (See at least Yu [0141] “The bar Today 319 in the dynamic daily chart 300 of FIG. 3 is the latest day of the simulation. There are 5 buttons in the dynamic daily chart 300. If the --> button 309 is clicked, all bars on the chart will shift one bar toward the right side. If the -->> button 307 is clicked, all bars on the current chart will shift one screen toward the right, and all bars on the current chart would move out toward the right side. A player can use these 2 buttons to go back and review the history. If the <-- button 308 is clicked, the bars would shift one bar toward left side. If the <<-- button 306 is clicked, all bars on the chart would be shifted one screen toward the left side, and all bars on the current chart would move out toward the left side. These 2 buttons would be disabled if bar today 319 shows up. In other words, the player is not allowed to peek into the future. The system recreates the Nasdaq composite index daily chart of May 11, 2004, which is illustrated by dynamic daily chart 300; it brings the player back to that day and allows him to make an investment decision like it happened today. Investors using technical analysis on that day in history had seen the same chart as the Dynamic daily chart 300, and made their investment decision on May 11, 2004 based on that chart.”)
the speed trading events server being configured to generate results of the speed trading event upon the end of the speed trading event. (See at least Yu [0092] “The method may be an investment chart based interactive trade simulation training and game method as described above, wherein a 2-in-1 method comprises the steps of: providing an investment simulation that simulates one or more investments for which trading can occur with at least one investment chart; and providing a video game in which player's win or loss is based on his performance in the investment simulation; .... The video game may provide scores to rate the skills the players playing the video game.”)
However Yu does not specifically teach “wherein a speed trading event is initiated, after delivery of the downloaded historical trading data to the user with up to a predetermined number of changes to speed trading data per second through the the market data that is adjusted is displayed to the user device to allow analysis of market data to place orders, in real-time, until the speed trading event ends,” 
However Davis teaches:
“wherein a speed trading event is initiated, after delivery of the downloaded historical trading data to the user with up to a predetermined number of changes to speed trading data per second through the internet connection, the market data that is adjusted is displayed to the user device to allow analysis of market data to place orders, in real-time, until the speed trading event ends,” (See Davis at least [0053] “The stream modifier 602 modifies (at step S704) the stream for re-execution by removing all "executes." This modification allows the matching engine 402 of the market test system 100 to re-execute the orders from the historical data stream itself, allowing the market to move and react to situations caused as a result of introducing the electronic trade strategy 108 into the market. The normalized protocol converter 604 operates in the same manner as the normalized protocol converter 202 of the order gateway 102 and converts (at step S706) the modified data stream from its native protocol into the normalized protocol used by the market test system 100. The first price synthesizer 606 retrieves (at step S708) information from the price movement store 608 concerning how prices of orders in the modified data stream that have been affected by the electronic trade strategy 108 should be altered and changes (at step S710) the price of any affected order according to this information. The first price synthesizer 606 modifies the historical data stream to reflect the new prices, thus the prices at which the historical data stream submits orders are modified accordingly. In addition, the departure interrupt engine 610 may also modify the historical data stream (at step S712) in accordance with the current personality profile as described above. The order executor 612 executes (at step S714) the orders from the modified historical data stream and forwards each order to the order gateway 102.”)
It would have been obvious to a person of ordinary skill in the art before the time of filing to combine the Investment chart-based interactive trade simulation training game system of Yu with the system for simulating a live trading market of Davis since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided in order to “allows trading firms and traders to test independently and on demand.” (Davis [0033]). Therefore, Claims 1 is obvious over the disclosure of Yu and Davis.

However Yu and Davis do not specifically teach “selectively removing price history from the historical trading data”
However Saito teaches at least at [0093] In this way, by evaluating data by assessing the shape of the data after having removed the higher level parts in multi-resolution analysis in accordance with the market trend analysis method of the above-described embodiment, it is possible to remove the noise from market trend data,”
It would have been obvious to a person of ordinary skill in the art before the time of filing to combine the Investment chart-based interactive trade simulation training game system of Yu and Davis with the Market trans analysis method of Saito since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided in order to “thus enabling data to be more clearly read.” (Saito [0093]). Therefore, Claims 1 is obvious over the disclosure of Yu, Davis and Saito.


Regarding Claim 2 
Yu teaches in the field of trading competitions:
The trading emulation system of claim 1, wherein the speed trading parameters include bars/minute, ticks streamed/price bar, ticks streamed/second, price bar aggregation, stock symbol, and start and end dates of data history. (See at least Yu [0025] and [0069]:[0025] “Use of historical data within a computer system makes it possible for players to experience days, years, or even decades of real market movement, and participate in one or more markets, in a relatively short time (e.g., minutes to hours), while receiving bona fide results that are based on actual historical performance of the market(s) or sub-market(s).”  [0069] “In embodiments, compression of time causes the simulated market to run at a faster speed than real time, for example such that 1 hour of historical market time occurs per one second of real time”)

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (PG PUB US 2008/0027880 A1) in view of Davis (PG PUB US 2016/0125533 A1), Saito et al, (US 2002/0116252 A1) and Volkov (PG PUB US 2012/0283000 A1).
Regarding Claim 22 
Yu teaches in the field of trading competitions:
wherein the trading emulation system using actual historical trading data emulates actual trading events by allowing users of the trading emulation system to utilize the historical trading data, in seconds, to trade with short trading times thereby avoiding lengthy actual trading events having substantially longer trading times. (See at least Yu (Abstract) “An investment chart based interactive trade simulation and game system is provided. The system uses a computer or other computing device, real historical data, and a computer program to dynamically recreate the investment charts of any moment back to any date in the history, as long as the historical data exists. It interacts with players to dynamically recreate the real market environment in the history, and allows them to make investment decisions as though the market were today's market. The system can simulate any market, such as stock, bond, currency, and commodity markets, and any investment vehicle, such as options and futures.”

However Yu does not specifically teach “a merchant services system including a billing server responsive to the results of the speed trading event and configured to process enrollments of the users,” 

Volkov also in the field of trading competitions teaches at least at:

[0026] and [0041]: [0026] In at least one embodiment, an agent 106 and/or right holder 102 may realize a profit by charging a fee that is a greater than the amount of money distributed in prizes. For example, the prize fund may be a percentage of the sum of the player entry fees."  and [0041] Web registration plug-in 117 may be software that plugs into a trading server, which handles communications between the tournament server and trading server. Web registration plug-in 117 may register user accounts for users to a tournament at the request of the tournament server, and web registration plug-in 117 may either allow or prevent users from placing trades as part of a tournament.     (Note: the registration and fee charged of Volkov represents a Merchant service system that is responsive to results of the event as it distributes prizes)

It would have been obvious to a person of ordinary skill in the art before the time of filing to combine the Investment chart-based interactive trade simulation training game system of Yu and Davis with the system for trading tournaments of Volkov since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided in order to “In a Forex system and in the tournament currencies are traded against one another. However, in the tournament, optionally the transactions may be simulated 

Regarding Claim 23

Yu teaches in the field of trading competitions:
A trading emulation system comprising: a simulated real-time trading engine including a user graphics interface server coupled to the internet through a web interface; (See at least Yu [0139] “When starting the simulation, the Simulation & Game Controller 402 will request Data Loader 411 to load historical data and parameters, mode and layout associated with the simulation either from Local Database 412 or from Server 413 through the Internet. Upon the data loading, 402 will direct Dynamic Charts Generator 403 to recreate the historical investment charts that end at the date specified in Start Date combo box field 203 of FIG. 2.  The player will interact with the system 400 through Trade & Game Interface 404.”) 
a second server in communication with the simulated real-time trading engine and a third server, the second server configured to send parameters to the third server through an internal transmission control protocol/internet protocol TCP/IP network connection, the second server acting as an administrator and configured to initiate a speed trading event, the third server being responsive to the parameters through the internal TCP/IP network connection, wherein the parameters include historical period settings and settings of a playback speed; (See at least Yu [0140] “Computer programs that use fewer central servers and rely on a collection of computers, such as Gnutella, distributed media streaming etc. tend to be referred to as being more P2P. Computer programs where many end-users communicate with few central services tend to be referred to as being less P2P or not P2P. P2P technology is well known and is popular now. Its working mechanism will not be discussed here, as it is not critical to practice of the invention, and is well known. The External Game Interface 418 allows external games to be plugged-into the system of the present invention.”)
a historical data bank in communication with the simulated real-time trading engine, the historical data bank including a time-series server in communication with a time-series storage database, the time series server configured to access a time- series database storage device to retrieve historical trading data, wherein the third server is in communication with the historical data bank and is configured to download the historical trading data according to the speed trading parameters and to adjust market data, (See at least Yu [0062] and [0139] “In addition to obtaining, storing, and presenting historical, and optionally real-time, data on one or more markets or portions thereof, the computer program of the invention presents users with multiple options for investing. One or more menus, such as drop-down menus, are provided to the user, each with a set of parameters that may be selected, and which are relevant to investment in a particular market or sub-market.” And [0139] “When starting the simulation, the Simulation & Game Controller 402 will request Data Loader 411 to load historical data and parameters, mode and layout associated with the simulation either from Local Database 412 or from Server 413 through the Internet. Upon the data loading, 402 will direct Dynamic Charts Generator 403 to recreate the historical investment charts that end at the date specified in Start Date combo box field 203 of FIG. 2. The player will interact with the system 400 through Trade & Game Interface 404.”)
wherein user devices, through the web interface, join the speed trading event and are delivered the historical trading data that is downloaded with up to a predetermined number of changes to speed trading data per second through the internet connection, the market data that is adjusted being displayed to the user device to allow analysis of market data used by the user devices to place orders, in real- time, using the web interface until the speed trading event ends, the second server being configured to generate results of the speed trading event upon the end of the speed trading event; (See at least Yu [0074] and [0090]:[0074] “In embodiments, the method comprises: providing a start date for the simulation, which may be selected by a player, wherein the start date is: 1) randomly selected by the simulation and game system; 2) specified by the player; 3) specified in one or more files selected by the player; or 4) predefined in the simulation and game system. In embodiments, the method comprises: providing a separate trading account and a saving account for the player, wherein funds may be transferred between the two accounts; providing a charting method that optionally hides prices and dates on the investment chart(s) from the player during the simulation; and/or providing a Compressed Time Simulation Method, which allows for the simulation of investment(s) been conducted, but in a compressed manner with respect to time. Where a Compressed Time Simulation Method is provided, the Compressed Time Simulation Method can cause the simulated investment market to run at X minutes of historical market time per one second of real time, where X could be any number range from 1 (e.g. 1 minute) to 1440 (e.g., 1440 minutes) or higher.” And [0090] In addition, the method may additionally or alternatively comprise allowing asynchronous online investment simulation competition using an Asynchronous Competition Method. The Asynchronous Competition Method may comprise selecting a main symbol of a simulation by the initial player; selecting a start date of a simulation by the initial player; deciding an end date through online chatting by all of the participants of the competition; and allowing each player do the investment simulation at his own pace.”) 
wherein the trading emulation system is configured to use actual historical trading data thereby emulating actual trading events by allowing users of the trading emulation system to utilize the historical trading data, in real time, to trade with short trading times thereby avoiding lengthy actual trading events having substantially longer trading times. (See at least Yu (Abstract) “An investment chart based interactive trade simulation and game system is provided. The system uses a computer or other computing device, real historical data, and a computer program to dynamically recreate the investment charts of any moment back to any date in the history, as long as the historical data exists. It interacts with players to dynamically recreate the real market environment in the history, and allows them to make investment decisions as though the market were today's market. The system can simulate any market, such as stock, bond, currency, and commodity markets, and any investment vehicle, such as options and futures.”
However Yu does not specifically teach “through the web interface join the speed trading event and are delivered the downloaded historical trading data that is 
However Davis teaches at least at However Davis teaches at least at [0053] “The stream modifier 602 modifies (at step S704) the stream for re-execution by removing all "executes." This modification allows the matching engine 402 of the market test system 100 to re-execute the orders from the historical data stream itself, allowing the market to move and react to situations caused as a result of introducing the electronic trade strategy 108 into the market. The normalized protocol converter 604 operates in the same manner as the normalized protocol converter 202 of the order gateway 102 and converts (at step S706) the modified data stream from its native protocol into the normalized protocol used by the market test system 100. The first price synthesizer 606 retrieves (at step S708) information from the price movement store 608 concerning how prices of orders in the modified data stream that have been affected by the electronic trade strategy 108 should be altered and changes (at step S710) the price of any affected order according to this information. The first price synthesizer 606 modifies the historical data stream to reflect the new prices, thus the prices at which the historical data stream submits orders are modified accordingly. In addition, the departure interrupt engine 610 may also modify the historical data stream (at step S712) in accordance with the current personality profile as described above. The order executor 612 executes (at step S714) the orders from the modified historical data stream and forwards each order to the order gateway 102.”
It would have been obvious to a person of ordinary skill in the art before the time of filing to combine the Investment chart-based interactive trade simulation training game system of Yu with the system for simulating a live trading market of Davis since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided in order to “allows trading firms and traders to test independently and on demand.” (Davis [0033]). 

However Yu and Davis do not specifically teach “selectively removing price history from the historical trading data”
However Saito teaches at least at [0093] In this way, by evaluating data by assessing the shape of the data after having removed the higher level parts in multi-resolution analysis in accordance with the market trend analysis method of the above-described embodiment, it is possible to remove the noise from market trend data,”

It would have been obvious to a person of ordinary skill in the art before the time of filing to combine the Investment chart-based interactive trade simulation training game system of Yu and Davis with the Market trans analysis method of Saito since the claimed invention is merely a combination of old elements and in the combination each element merely would have 

However Yu, Davis and Saito does not specifically teach “a merchant services system including a billing server responsive to the results of the speed trading event and configured to process enrollments of the users”

Volkov also in the field of trading competitions teaches at least at:

[0026] and [0041]: [0026] In at least one embodiment, an agent 106 and/or right holder 102 may realize a profit by charging a fee that is a greater than the amount of money distributed in prizes. For example, the prize fund may be a percentage of the sum of the player entry fees." and [0041] Web registration plug-in 117 may be software that plugs into a trading server, which handles communications between the tournament server and trading server. Web registration plug-in 117 may register user accounts for users to a tournament at the request of the tournament server, and web registration plug-in 117 may either allow or prevent users from placing trades as part of a tournament.     (Note: the registration and fee charged of Volkov represents a Merchant service system that is responsive to results of the event as it distributes prizes)

It would have been obvious to a person of ordinary skill in the art before the time of filing to combine the Investment chart-based interactive trade simulation training game system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GREGORY M JAMES/Examiner, Art Unit 3693 

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693